UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-5491



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

DWAYNE EDDIE JUSTUS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Chief
District Judge. (CR-94-94-V)


Submitted:   January 11, 1996             Decided:   January 29, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, H. Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwayne Eddie Justus pled guilty to conspiracy to distribute

and possess with intent to distribute marijuana, 21 U.S.C.A. § 846

(West Supp. 1995). He appeals his sentence of 87 months, contending

that the district court clearly erred in finding that he had not
accepted responsibility for his offense. United States Sentencing

Commission, Guidelines Manual, § 3E1.1 (Nov. 1994). We affirm.
     Justus was arrested while co-defendants Donald and Mandy

Griffin were delivering 100 pounds of marijuana to him. In his

first statement to investigators, Justus said he had bought about
700 pounds of marijuana from the Griffins between 1991 and 1994.

This statement agreed with information from the Griffins that they

had been involved with about 800 pounds of marijuana since 1991 and
had sold the majority of it to Justus. However, in a later state-

ment, Justus admitted to buying only 240 pounds of marijuana. His

last estimate was a mere 108 pounds, 70 pounds of which he said he

was holding for Griffin.

     The adjustment for acceptance of responsibility may be denied

to a defendant who falsely denies or frivolously contests relevant

conduct which the district court determines to be true. USSG §

3E1.1, comment. (n.1(a)). We find that the district court did not

clearly err in denying the reduction to Justus on this basis.

     The sentence imposed by the district court is therefore

affirmed. We dispense with oral argument because the facts and



                                2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                3